Title: Elizabeth Smith Shaw Peabody to Abigail Adams, 15 May 1798
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


          
            Atkinson May 15th 1798
          
          Though the kind remembrance I have of my Sister is imprinted upon my heart, as with a point of a diamond, & can never be erased while vital spirits remain, yet I know not when I have written to her.— The cares & anxieties, the hopes, & the fears, that I should do too much, or not enough for my poor Betsy, I did not wish to

trouble you with, or to tell you that my mind has been so agitated least the fatal messenger was on the wing, commisioned to waft her to that world, from whence no traveller returns, that I have scarcely been fit for the duties of life, & though I wish to be resigned to the will of heaven, & to “think like a saint,” yet such is the frailty of our nature, that we all feel the imperfections of humanity in a most powerful, & humilating degree— I believe I told you in my last that she was getting much better, & she really was, but has never been two days without a fever, & a bad cough— In March she caught new colds when her Sister was moving, from which I fear she will never find releif. Her disorder seems to baffle all medicine; yet she has many favourable systoms, no fixed pain in her breast or side, but I fear I shall always have cause to lament her not being bled at first, it might have removed that straitness of breath which ever since she has felt; but the Dr thought then it would go off without— he is sorry since he did not— When I look upon her, I feel as if my heart would burst— She is a young, I cannot say a thoughtless Child. She has all that phylanthropy, all that was amiable in her Father. That cheerful happy temper, that unreserved manner, which if regulated by discretion endears & gains the love & confidence of our fellow creatures, she possesses in no small degree, & was every day rendering her more pleasing to her acquaintance, & those inate good qualities, which had been almost destroyed by some wrong management, with gratitude she feels that you reared them up, gave them new strength & vigor, & I am happy to say have ever since been growing into useful life— pardon a mothers partiality— If I should be deprived of her, I must say, it is the heaviest stroke I have ever yet experienced, & should I be called to so severe a trial, may I have that temper which can say “thy will be done”—as I ought— Since you left us very many of our Friends have paid the debt of nature, & are sleeping in their original dust. The much esteemed Mrs Quincy, the amiable Debby Perkinks, & Sukey Warner, the Rev. Mr Clark who, himself was a noble comment upon the heavenly doctrines he taught, exemplifying in his life, & conversation the purity, excellence, & benevolence of the Gospel— the aged Mr Carter, full of days satisfied with life, has been gathered to his fathers, & the dear little Mary Smith has been recalled by her heavenly Parent, from pain, & trouble, from the snares & temptations of a vain world, & secured we trust by him, who when upon earth “called little Children, blessed them, & said, of such is the kingdom of heaven.”—
          
          Sister Cranch says she writes to you, & receives letters from you almost every week—& I presume has been particular in giving an account of events, as they occur— I have a heart that would communicate every thing interesting, or that would afford you pleasure if I had time—but the business of the Family presses so hard upon me, that when I feel determined to write, coats, jakets & Stockings call so loud for my attention, that my purposes are quite altered— So one day has followed on after another without one line—partly hoping they might bring you more welcome news—for when I sat down to write, I have been obliged to lay my pen aside, finding myself unfit for thought— You need not tell me I do wrong, I am very sensible of my error— But overwhelmed as I am at times with Grief, yet do not think me so absorbed in my little Self, as not to feel for my Country, to feel for you, & upon the alter of my heart, have presented many fervent petitions for the safety, peace, & happiness of my much loved Sister; & with united america have implored the richest of heavens blessings to rest upon our cheif magestrate, that he might have wisdom as an Angel of God, perseverance, & magnanimity to guide this backsliding generation, who without investigating truth, or things as they ought will one day “cry hosanna, & another crucify”— What must you not all have suffered when those Sons of Belial collected round your house? no doubt all the execrable deeds done in Paris rushed into your mind—but thanks to kind heaven, all religion is not yet lost, we have still some love of virtue, some moral sense, & are not yet “all sold to do iniquity”—
          It gives me pleasure to hear from your Children, though I am grieved they have suffered so much in a foreign land— In the Cup of human happiness, a large portion of pain, & trouble is thrown in, no doubt for wise purposes, as a necessary alloy— Cousin Betsy Smith has been with me for a month. She is more cheerful than I feared she would be, but even now is more gloomy than Betsy— She has contracted a certain habit of reserve that injures the feelings of friends. I feel the tenderness of a mother, but never mean to pry into any of her secrets, if secrets there must be they will lie unexplored by me— she forgets the sentiment of Young on friendship, “Reserve will wound it; & distrust destroy. Deliberate on all things with thy friend”—
          She is notwithstanding this singularity a most excellent Girl— My Son did not leave Cambridge in the vacation— heaven bless him & make him useful— You may easily conceive I have a thousand

anxieties for him, as the season fast approaches when he must leave Harvard, & try his unfledged wings—
          Your Grandsons enjoy good health, & behave exceeding well— they are good tempered fine Children— We should all be almost unhappy without them— We have a dancing School opened by Mr Ducare, who kept here Summer before last, they both attend, & are delighted with the Idea of learning so pleasing an accomplishment— Will you pardon me if I cannot tell whether I have written to you since I received a letter from you by Judge Blodget, accompanied by a beautiful Shaul, if I have not acknowledged it before, accept now my Sister of the thanks, & love of your affectionate
          
            E Peabody
          
          
            PS mr Peabody presents his regards, & my Children their duty to their uncle & Aunt—
          
        